(1996). We therefore conclude that the district court did not err in denying
                appellant's motion. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                   J.
                                                   Hardesty




                cc: Hon. Abbi Silver, District Judge
                     Darryl Orlandus Clark
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A